MEMORANDUM **
Jesus Leopoldo Ponce appeals the revocation of his supervised release and the imposition of a sentence of 24 months.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Ponce’s counsel has filed a brief stating that there are no meritorious issues for review, and a motion to withdraw as counsel of record. Defendant has not filed a supplemental pro se brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988) discloses no issues for review. Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.